Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office Action is in responsive to the application filed on 1/28/20. Claims 1-3, 5-12, 14-20, 22 and 23 are pending.

Drawings
The Examiner contends that the drawings submitted on 1/28/20 are acceptable for examination proceedings. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 20150033343 A1), hereinafter Jiang, in view of Luby et al (US 20150271232 A1), hereinafter Luby.

Regarding claim 1, Jiang discloses a computer-implemented method of controlling an Internet connection, comprising:
obtaining a transport parameter of a target connection; (obtaining the E-mail traffic parameter of each of the statistic periods according to the determined E-mail.) (Obtain an E-mail traffic parameter of each statistic period within a predetermined number of statistic periods, where within each statistic period, the E-mail traffic parameter of each statistic period is determined according to a protocol type of the received data flow. (Jiang, paragraphs [0009], [0052], and [0101])
adjusting the transport parameter based on a predetermined threshold value (adjusted according to the E-mail traffic parameter, so that subsequently the E-mail attack can be detected according to the adjusted first threshold.) (paragraphs [0048] and [0058]); and 
controlling a connection state of the target connection based on the adjusted transport parameter (communication connection is adopted on the basis of the Transmission Control Protocol (TCP)), (paragraph [0034]).
Jiang does not explicitly disclose controlling a connection state of the target connection; however, in an analogous art Luby discloses controlling a connection state of the target connection (Luby, claim 16)
Therefore, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings disclosed by Luby into the teachings of Jiang.


Regarding claim 2, Jiang-Luby discloses a computer-implemented method, wherein the transport parameter comprises an idle timeout indicative of a maximum time of allowing the target connection being in an idle state:
the adjusting the transport parameter comprises adjusting the idle timeout based on the predetermined threshold value (analyzing the idle connections to the content server. For example, at the time the request is issued, logic of CM 122 may count the number of idle TCP connections to server 130. If the number of idle connections exceeds a given threshold) (Luby, paragraphs [0071], [0117], and [0150]).

Regarding claim 3, Jiang-Luby discloses a computer-implemented method, wherein the adjusting the idle timeout comprises:
adjusting the idle timeout to the predetermined threshold value when the idle timeout is absent, set to zero, or greater than the predetermined threshold value (Luby, paragraph [0150]).

4.    (Cancelled)


maintaining the idle timeout when the idle timeout is not greater than the predetermined threshold value and is greater than zero (Luby, paragraphs [0071], [0117], and [0150]).

Regarding claim 6, Jiang-Luby discloses a computer-implemented method, wherein the predetermined threshold value is a system-level parameter value (Jiang, paragraphs, [0048] and [0058]).

Regarding claim 7, Juing-Luby discloses a computer-implemented method, further comprising adjusting the predetermined threshold value (adjusted first threshold) (Jiang, paragraphs [0048] and [0058]).

Regarding claim 8, Juing-Luby discloses a computer-implemented method, wherein the adjusting the predetermined threshold value further comprises:
adjusting the predetermined threshold value based on system information (Jiang, paragraphs [0048] and [0058]);
wherein the system information comprises at least one of: utilization information of a Central Processing Unit (CPU), utilization information of a memory, or utilization information of a disk interface (Jiang, paragraphs [0017] and [0018]).

Regarding claim 9, Juing-Luby discloses a computer-implemented method, wherein the adjusting the predetermined threshold value further comprises:
adjusting the predetermined threshold value based on network flow information (Jiang, paragraphs [0048] and [0058]).

Regarding claim 10, Juing-Luby discloses a computer-implemented method, wherein the adjusting the predetermined threshold value further comprises:
adjusting the predetermined threshold value based on a data type of to-be-transmitted data (Jiang, paragraphs [0048] and [0058]);
wherein the data type comprises a long-video type and a short-video type which are distinguished according to a predetermined playtime length (Jiang, paragraphs [0008] and [0011]).

Regarding claim 11, Juing-Luby discloses a computer-implemented method, wherein the adjusting the predetermined threshold value further comprises:
adjusting the predetermined threshold value based on a plurality of video parameters of to-be-transmitted data (Jiang, paragraphs [0048] and [0058]);
(Luby, paragraphs [0002], [0003], and [0024]).

Regarding claim 12, Juing-Luby discloses a computer-implemented method, wherein a formula of determining the predetermined threshold value is as follows:
D/C*(AIB) * factor
A represents the resolution, B represents the frame rate, C represents the code rate, D represents the buffer size of the peer endpoint, factor represents a tolerance value, (AIB) represents a relative value calculated based on the resolution and the frame rate and based on a standard resolution and a standard frame rate, and wherein a range of the tolerance value is from 1.5 to 2 (Jiang, paragraphs [0048] and [0058]).

13.    (Cancelled)

Regarding claim 14, Juing-Luby discloses a computer-implemented method, wherein the controlling the connection state comprises:
monitoring an idle time of the target connection being in an idle state (Jiang, paragraphs [0051] and [0074]);
determining whether the idle time exceeds the adjusted transport parameter (Jiang, paragraph [0008] and abstract); and
(Jiang, paragraphs [0048] and [0058]).

Regarding claim 15, Juing-Luby discloses a computer-implemented method, wherein the monitoring the idle time of the target connection being in the idle state comprises:
recording the idle time of the target connection being in the idle state by a timer (recording information is very well known in the art); and
resetting the timer and restarting a timing operation when received data has been processed successfully at an application layer or to-be-transmitted data has been transmitted successfully at a protocol stack (Luby, paragraph [0036]).

Regarding claim 16, Juing-Luby discloses a computer-implemented method, wherein the target connection comprises a Quick UDP Internet Connections (QUIC) connection based on a QUIC protocol; the resetting the timer and restarting the timing operation comprises:
resetting the timer and restarting the timing operation when the received data has been processed successfully at a HyperText Transfer Protocol (HTTP) layer or the to-be-transmitted data has been transmitted successfully at a User Datagram Protocol (UDP) socket (Luby, paragraph [0036]).


monitoring a termination event of the target connection and adjusting a next transport parameter of a next connection based on the termination event (Jiang, paragraphs [0051] and [0074]).

Regarding claim 18, Juing-Luby discloses a computer-implemented method wherein the monitoring the termination event of the target connection and adjusting the next transport parameter of the next connection based on the termination event comprises:
monitoring the termination event of the target connection (Jiang, paragraphs [0051] and [0074]);
determining a trigger event type of triggering the termination event, the trigger event type comprising an active trigger event type in relative to a peer endpoint and a passive trigger event type in relative to the peer endpoint (Jiang, paragraph [0008] and abstract); and
downgrading the next transport parameter of the next connection when the trigger event type of triggering the termination event is the passive trigger event type (Jiang, paragraphs [0009], [0052], and [0101]). 

Regarding claim 19, Juing-Luby discloses a computer-implemented method, wherein the monitoring the termination event of the target connection 
monitoring the termination event of the target connection (Jiang, paragraphs [0051] and [0074]);
determining a trigger event type of triggering the termination event, the trigger event type comprising an active trigger event type in relative to a peer endpoint and a passive trigger event type in relative to the peer endpoint (Jiang, paragraph [0008] and abstract);
recording related information of the termination event into a historical data set when the trigger event type of triggering the termination event is the passive trigger event type, the related information comprising identification information of the peer endpoint and a number of termination events being the passive trigger event type of the peer endpoint (recording information is very well known in the art); and
adjusting the next transport parameter of the next connection based on the historical data set (Jiang, paragraphs [0048] and [0058]).

Regarding claim 20, Juing-Luby discloses a computer-implemented method, wherein the monitoring the termination event of the target connection and adjusting the next transport parameter of the next connection based on the termination event comprises:
(Jiang, paragraph [0057]).

21.    (Cancelled)

Claim 22 is corresponding device claim, of method claim 1; therefore, is rejected under the same rationale.

Claim 23 is corresponding storage medium claim, of method claim 1; therefore, is rejected under the same rationale.


Conclusion
Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFAY YOHANNES whose telephone number is (571)270-7528.  The examiner can normally be reached on M- F 9:00-5:30
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 2-74937493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TESFAY YOHANNES/ 2/26/21Primary Examiner, Art Unit 2441